Exhibit 10.5

 



GUARANTY OF RECOURSE OBLIGATIONS

THIS GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”) is executed as of
December 3, 2015, by INLAND REAL ESTATE INCOME TRUST, INC., a Maryland
corporation (“Guarantor”), in favor of METROPOLITAN LIFE INSURANCE COMPANY, a
New York corporation (“Lender”), with reference to the following facts:

RECITALS

A.              Lender has agreed to make a loan (the “Loan”) in the principal
amount of $76,532,500 to IREIT Pittsburgh Settlers Ridge, L.L.C., a Delaware
limited liability company (“Borrower”), pursuant to that certain Loan Agreement
(together with all extensions, renewals, modifications, restatements and
amendments thereof, the “Loan Agreement”) of even date herewith by and between
Lender and Borrower, which Loan will be evidenced by that certain Promissory
Note of even date herewith (together with all extensions, renewals,
modifications, restatements and amendments thereof, the “Note”) to be executed
by Borrower and payable to Lender. The Note is to be secured by, among other
things, a Mortgage, Security Agreement and Fixture Filing of even date herewith
to be executed by Borrower in favor of Lender, which is to be recorded in the
Official Records of Allegheny County, Pennsylvania (together with all
extensions, renewals, modifications, restatements and amendments thereof, the
“Security Instrument”). The Security Instrument will encumber a fee estate in
certain real property located in the City of Pittsburgh, County of Allegheny,
Commonwealth of Pennsylvania as described therein (the “Property”).

B.              It is a condition to Lender making the Loan to Borrower that
Guarantor execute this Guaranty.

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing, and in order to induce Lender
to make the Loan to Borrower, Guarantor hereby agrees, in favor of Lender, as
follows:

Section 1.             Definitions and Construction.

(a)             Definitions. The following terms, as used in this Guaranty,
shall have the following meanings:

(i)              “Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11
U.S.C.), as amended or supplemented from time to time, and any successor
statute, and any and all rules issued or promulgated in connection therewith.

(ii)            “Debt” shall have the same meaning as in the Loan Agreement.

1 

 

 

(iii)          “Guaranteed Obligations” means (A) indefeasible payment and
performance by Borrower of any and all obligations and liabilities of any kind
or character owed by Borrower to Lender under: (x) the Unsecured Indemnity
Agreement of even date herewith executed by Borrower and Guarantor, and
(y) Section 12.23 of the Loan Agreement (together with any damages, losses,
costs, or expenses, including reasonable attorneys’ fees and costs, suffered by
Lender as a result of a breach by Borrower of such obligations) (such amounts
under subsections (x) and (y) of this Section 1(a)(iii) being herein called the
“Performance Sums”) plus (B) interest at the Default Rate (as defined in the
Loan Agreement) which accrues on the Performance Sums from the date of written
demand for payment under this Guaranty from Lender to Guarantor until the
Performance Sums are paid in full plus (C) all costs, including, without
limitation, all reasonable attorneys’ fees and expenses incurred by Lender in
connection with collection of the Guaranteed Obligations.

(iv)          “Loan Documents” shall have the same meaning as in the Loan
Agreement.

(b)            Construction. Unless the context of this Guaranty clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, and the term “including” is not limiting. The
words “hereof,” “herein,” “hereby,” “hereunder,” and other similar terms refer
to this Guaranty as a whole and not to any particular provision of this
Guaranty. Any reference herein to any of the Loan Documents includes any and all
alterations, amendments, extensions, modifications, renewals, or supplements
thereto or thereof, as applicable. Neither this Guaranty nor any uncertainty or
ambiguity herein shall be construed or resolved against Lender or Guarantor,
whether under any rule of construction or otherwise. On the contrary, this
Guaranty has been reviewed by Guarantor, Lender, and their respective counsel,
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of Lender and
Guarantor.

Section 2.             Guaranteed Obligations. Guarantor hereby irrevocably and
unconditionally guarantees to Lender, as and for Guarantor’s own debt, until
full and final performance and indefeasible payment thereof has been made,
payment and performance of the Guaranteed Obligations, in each case when and as
the same shall become due and/or payable, it being the intent of Guarantor that
the guaranty set forth herein shall be a guaranty of payment and performance and
not a guaranty of collection.

Section 3.             Default Interest. If the Guaranteed Obligations are not
paid within twenty (20) days after demand therefor, the Guaranteed Obligations
shall bear interest from the date of such demand until paid at the rate equal to
the lesser of (a) the Default Rate (as defined in the Loan Agreement) and (b)
the maximum rate then permitted for the parties to contract for under applicable
law.

2 

 

 

Section 4.             Primary Obligations. This Guaranty is a primary and
original obligation of Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, and irrevocable guaranty of
payment and performance which shall remain in full force and effect without
respect to future changes in conditions, including any change of law or any
invalidity or irregularity with respect to the issuance of the Loan Documents.
Each person and entity executing this Guaranty as Guarantor agrees that it is
directly, jointly and severally with any and all other guarantors of the
Guaranteed Obligations, liable to Lender, that the obligations of Guarantor
hereunder are independent of the obligations of Borrower or any other guarantor,
and that a separate action may be brought against each person or entity signing
as Guarantor whether such action is brought against Borrower or any other
guarantor or whether Borrower or any such other guarantor is joined in such
action. Guarantor agrees that its liability hereunder shall be immediate and
shall not be contingent upon the exercise or enforcement by Lender of whatever
remedies it may have against Borrower or any other guarantor, or the enforcement
of any lien or realization upon any security Lender may at any time possess.
Guarantor agrees that any release which may be given by Lender to Borrower or
any other guarantor shall not release Guarantor. Guarantor consents and agrees
that Lender shall be under no obligation to marshal any assets of Borrower or
any other guarantor in favor of Guarantor, or against or in payment of any or
all of the Guaranteed Obligations.

Section 5.             Waivers.

(a)             Guarantor absolutely, unconditionally, knowingly, and expressly
waives:

(i)              (A) Notice of acceptance hereof; (B) notice of any loans or
other financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (C) notice of the amount of
the Guaranteed Obligations, subject, however, to Guarantor’s right to make
inquiry of Lender to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (D) notice of any adverse change in the financial condition of
Borrower or of any other fact that might increase Guarantor’s risk hereunder;
(E) notice of presentment for payment, demand, protest, and notice thereof as to
any promissory notes or other instruments among the Loan Documents; (F) notice
of any event of default under the Loan Documents; and (G) all other notices
(except if such notice is specifically required to be given to Guarantor
hereunder or under any Loan Document to which Guarantor is a party) and demands
to which Guarantor might otherwise be entitled.

3 

 

 

(ii)            Guarantor’s right by statute or otherwise to require Lender to
institute suit against Borrower or to exhaust any rights and remedies which
Lender has or may have against Borrower or any collateral for the Guaranteed
Obligations provided by Borrower, Guarantor or any third party. In this regard,
Guarantor agrees that it is bound to the payment of all Guaranteed Obligations,
whether now existing or hereafter accruing, as fully as if such Guaranteed
Obligations were directly owing to Lender by Guarantor. Guarantor further waives
any defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid) of Borrower or by reason of the cessation from
any cause whatsoever of the liability of Borrower in respect thereof;

(iii)          (A) Any rights to assert against Lender any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantor may now or at any
time hereafter have against Borrower or any other party liable to Lender; (B)
any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (C) any defense Guarantor has to performance hereunder, and
any right Guarantor has to be exonerated arising by reason of: the impairment or
suspension of Lender’s rights or remedies against Borrower; the alteration by
Lender of the Guaranteed Obligations; any discharge of the Guaranteed
Obligations by operation of law as a result of Lender’s intervention or
omission; or the acceptance by Lender of anything in partial satisfaction of the
Guaranteed Obligations; (D) the benefit of any statute of limitations affecting
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to Guarantor’s liability
hereunder; and (E) any right by statute or otherwise to terminate or revoke this
Guaranty.

(b)            Guarantor absolutely, unconditionally, knowingly, and expressly
waives any defense arising by reason of or deriving from (i) any claim or
defense based upon an election of remedies by Lender; or (ii) any election by
Lender under Bankruptcy Code Section 1111(b) to limit the amount of, or any
collateral securing, its claim against Borrower.

(c)             Guarantor waives all rights and defenses that Guarantor may have
because some of the Guaranteed Obligations are secured by real property. This
means, among other things:

(i)              Lender may collect from Guarantor without first foreclosing on
any real or personal property collateral pledged by Borrower for the Guaranteed
Obligations; and

4 

 

 

(ii)            If Lender forecloses on any real property collateral pledged by
Borrower for the Guaranteed Obligations: (A) the amount of the debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price; and (B) Lender
may collect from Guarantor even if Lender, by foreclosing on the real property
collateral pledged by Borrower for the Guaranteed Obligations, has destroyed any
right Guarantor may have to collect from Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s debt is secured by real property.

(d)            Guarantor hereby absolutely, unconditionally, knowingly, and
expressly waives: (i) any right of subrogation Guarantor has or may have as
against Borrower with respect to the Guaranteed Obligations; (ii) any right to
proceed against Borrower or any other person or entity, now or hereafter, for
contribution, indemnity, reimbursement, or any other suretyship rights and
claims, whether direct or indirect, liquidated or contingent, whether arising
under express or implied contract or by operation of law, which Guarantor may
now have or hereafter have as against Borrower with respect to the Guaranteed
Obligations; and (iii) any right to proceed or seek recourse against or with
respect to any property or asset of Borrower.

Section 6.             Releases. Guarantor consents and agrees that, without
notice to or by Guarantor and without affecting or impairing the obligations of
Guarantor hereunder, Lender may, by action or inaction:

(a)             compromise, settle, extend the duration or the time for the
payment of, or discharge the performance of, or may refuse to or otherwise not
enforce this Guaranty, the other Loan Documents, or any part thereof, with
respect to Borrower or any other person or entity;

(b)            release Borrower or any other person or entity or grant other
indulgences to Borrower or any other person or entity in respect thereof;

(c)             amend or modify in any manner and at any time (or from time to
time) any of the Loan Documents; or

(d)            release or substitute any other guarantor, if any, of the
Guaranteed Obligations, or enforce, exchange, release, or waive any security for
the Guaranteed Obligations or any other guaranty of the Guaranteed Obligations,
or any portion thereof.

Section 7.             Obligations Unaffected. Guarantor hereby agrees that its
obligations under this Guaranty shall not be released, discharged, diminished,
impaired, reduced, or affected for any reason or by the occurrence of any event,
including, without limitation, one or more of the following events, whether or
not with notice to or the consent of Guarantor:

(a)             The dissolution, insolvency, or bankruptcy of Borrower,
Guarantor, or any other party at any time liable for the payment of any or all
of the Debt;

5 

 

 

(b)            Any payment by Borrower or any other party to Lender is held to
constitute a preference under applicable bankruptcy or insolvency law or if for
any other reason Lender is required to refund any payment or pay the amount
thereof to someone else;

(c)             The non-perfection of any security interest or lien securing any
or all of the Debt;

(d)            Any impairment of any collateral securing any or all of the Debt;

(e)             The failure of Lender to sell any collateral securing any or all
of the Debt in a commercially reasonable manner or as otherwise required by law;

(f)             Any change in the corporate existence, structure, or ownership
of Borrower; or

(g)            Any other circumstance which might otherwise constitute a defense
available to, or discharge of, Borrower or Guarantor, or any other party liable
for any or all of the Debt or the Guaranteed Obligations.

Section 8.             No Election. Lender shall have all of the rights to seek
recourse against Guarantor to the fullest extent provided for herein, and no
election by Lender to proceed in one form of action or proceeding, or against
any party, or on any obligation, shall constitute a waiver of Lender’s right to
proceed in any other form of action or proceeding or against other parties
unless Lender has expressly waived such right in writing. Specifically, but
without limiting the generality of the foregoing, no action or proceeding by
Lender under any document or instrument evidencing the Guaranteed Obligations
shall serve to diminish the liability of Guarantor under this Guaranty except to
the extent that Lender finally and unconditionally shall have realized
indefeasible payment by such action or proceeding.

Section 9.             Indefeasible Payment. The Guaranteed Obligations and the
Debt shall not be considered indefeasibly paid for purposes of this Guaranty
unless and until all payments to Lender are no longer subject to any right on
the part of any person or entity, including Borrower, Borrower as a debtor in
possession, or any trustee (whether appointed under the Bankruptcy Code or
otherwise) of any of Borrower’s assets to invalidate or set aside such payments
or to seek to recoup the amount of such payments or any portion thereof, or to
declare same to be fraudulent or preferential. Until such full and final
performance and indefeasible payment of the Guaranteed Obligations whether by
Guarantor or Borrower, Lender shall have no obligation whatsoever to transfer or
assign its interest in the Loan Documents to Guarantor. In the event that, for
any reason, any portion of such payments to Lender is set aside or restored,
whether voluntarily or involuntarily, after the making thereof, then the
obligation intended to be satisfied thereby shall be revived and continued in
full force and effect as if said payment or payments had not been made, and
Guarantor shall be liable for the full amount Lender is required to repay plus
any and all costs and expenses (including attorneys’ fees and expenses incurred
pursuant to proceedings arising under the Bankruptcy Code) paid by Lender in
connection therewith.

6 

 

 

Section 10.          Financial Condition of Borrower. Guarantor represents and
warrants to Lender that Guarantor is currently informed of the financial
condition of Borrower and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Guaranteed
Obligations. Guarantor further represents and warrants to Lender that Guarantor
has read and understands the terms and conditions of the Loan Documents.
Guarantor hereby covenants that Guarantor will continue to keep informed of
Borrower’s financial condition, the financial condition of other guarantors, if
any, and of all other circumstances which bear upon the risk of nonpayment or
nonperformance of the Guaranteed Obligations.

Section 11.          Representations, Warranties and Covenants. Guarantor
represents and warrants to and agrees with Lender as follows:

(a)             Guarantor has the power and authority and legal right to
execute, deliver and perform its obligations under this Guaranty. This Guaranty
constitutes the legal, valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms, except as limited by bankruptcy,
insolvency, or other laws of general application relating to the enforcement of
creditors’ rights.

(b)            The execution, delivery, and performance by Guarantor of this
Guaranty do not and will not violate or conflict with any law, rule, or
regulation or any order, writ, injunction, or decree of any court, governmental
authority or agency, or arbitrator and do not and will not conflict with, result
in a breach of, or constitute a default under, or result in the imposition of
any lien upon any assets of Guarantor pursuant to the provisions of Guarantor’s
corporate charter, bylaws, partnership agreement, operating agreement or other
organizational documents of Guarantor, or any indenture, mortgage, deed of
trust, security agreement, franchise, permit, license, or other instrument or
agreement to which Guarantor or its properties are bound.

(c)             No authorization, approval, or consent of, and no filing or
registration with, any court, governmental authority, or third party is
necessary for the execution, delivery, or performance by Guarantor of this
Guaranty or the validity or enforceability hereof.

(d)            The value of the consideration received and to be received by
Guarantor as a result of Lender making extensions of credit to Borrower and
Guarantor executing and delivering this Guaranty is reasonably worth at least as
much as the liability and obligations of Guarantor hereunder, and such liability
and obligations and such extensions of credit have benefited and may reasonably
be expected to benefit Guarantor directly and indirectly.

(e)             Guarantor has, independently and without reliance upon Lender
and based upon such documents and information as Guarantor has deemed
appropriate, made its own analysis and decision to enter into this Guaranty.

7 

 

 

(f)             Except as may have been previously disclosed in writing to
Lender, there is no action, proceeding or investigation pending or, to the
knowledge of Guarantor, threatened or affecting Guarantor, which may materially
adversely affect Guarantor’s ability to fulfill Guarantor’s obligations under
this Guaranty. There are no judgments or orders for payment of money against
Guarantor. Guarantor is not in default under any agreement which default may
materially adversely affect Guarantor’s ability to fulfill Guarantor’s
obligations under this Guaranty. Guarantor shall, within five (5) business days
after receipt thereof, deliver to Lender copies of any notices of default served
on Guarantor pursuant to the terms of any agreement to which Guarantor is a
party that would have a material adverse effect upon Guarantor’s ability to
fulfill Guarantor’s obligations under this Guaranty or impair Lender’s security
under the Loan Documents.

Section 12.          Subordination.

(a)             Guarantor hereby agrees that the Subordinated Indebtedness (as
hereinafter defined) is deferred, postponed in favor of and subordinated to, and
shall be junior in right of payment to, the prior indefeasible payment in full,
in cash, of the Guaranteed Obligations, the Debt and satisfaction of all
obligations of Borrower to Lender under the Loan Documents. In this regard, no
payment of any kind whatsoever shall be made with respect to the Subordinated
Indebtedness until the Guaranteed Obligations and the Debt have been
indefeasibly paid in full. Until payment in full of the Guaranteed Obligations
and the Debt, Guarantor agrees not to accept any payment or satisfaction of any
kind of indebtedness of Borrower to Guarantor and hereby assigns such
indebtedness to Lender, including the right to file a proof of claim and to vote
thereon in connection with any proceeding under the Bankruptcy Code, including
the right to vote on any plan of reorganization. Further, if Guarantor shall
comprise more than one person or entity, Guarantor agrees that until such
payment in full of the Guaranteed Obligations and the Debt, (a) no one of them
shall accept payment from the others by way of contribution on account of any
payment made hereunder by such party to Lender, (b) no one of them will take any
action to exercise or enforce any rights to such contribution, and (c) if any of
Guarantor should receive any payment, satisfaction or security for any
indebtedness of Borrower to any of Guarantor or for any contribution by the
others of Guarantor for payment made hereunder by the recipient to Lender, the
same shall be delivered to Lender in the form received, endorsed or assigned as
may be appropriate for application on account of, in such order and manner as
Lender may determine in its sole discretion, or as security for, the Guaranteed
Obligations and until so delivered, shall be held in trust for Lender as
security for the Guaranteed Obligations. Upon the request of Lender, Guarantor
shall execute, deliver, and endorse to Lender such documents and instruments as
Lender may request to perfect, preserve, and enforce its rights hereunder. For
purposes of this Guaranty, the term “Subordinated Indebtedness” means all
indebtedness, liabilities, and obligations of Borrower to Guarantor, whether
such indebtedness, liabilities, and obligations now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon are direct,
indirect, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such indebtedness, liabilities, or
obligations are evidenced by a note, contract, open account, or otherwise, and
irrespective of the person or persons in whose favor such indebtedness,
obligations, or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by Guarantor.

8 

 

 

(b)            Guarantor agrees that any and all liens, security interests,
judgment liens, charges, or other encumbrances upon Borrower’s assets securing
payment of any Subordinated Indebtedness shall be and remain inferior and
subordinate to (i) any and all liens, security interests, judgment liens,
charges, or other encumbrances upon Borrower’s assets securing payment of the
Debt or any part thereof, regardless of whether such encumbrances in favor of
Guarantor or Lender presently exist or are hereafter created or attached and
(ii) satisfaction of all obligations of Borrower to Lender under the Loan
Documents. Without the prior written consent of Lender until the Debt has been
indefeasibly paid in full, Guarantor shall not (i) file suit against Borrower or
exercise or enforce any other creditor’s right it may have against Borrower, or
(ii) foreclose, repossess, sequester, or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, security
interests, collateral rights, judgments or other encumbrances held by Guarantor
on assets of Borrower.

(c)             In the event of any receivership, bankruptcy, reorganization,
rearrangement, debtor’s relief, or other insolvency proceeding involving
Borrower as debtor, Lender shall have the right to prove and vote any claim
under the Subordinated Indebtedness and to receive directly from the receiver,
trustee or other court custodian all dividends, distributions, and payments made
in respect of the Subordinated Indebtedness. Lender may apply any such
dividends, distributions, and payments against the Guaranteed Obligations in
such order and manner as Lender may determine in its sole discretion. Guarantor
hereby appoints Lender as Guarantor’s attorney-in-fact, which appointment is
coupled with an interest and is irrevocable, to enable Lender to act in the
place of Guarantor with respect to (i) any claim under the Subordinated
Indebtedness or (ii) the receipt of any such dividends, distributions and
payments.

(d)            Guarantor agrees that all promissory notes, accounts receivable,
ledgers, records, or any other evidence of Subordinated Indebtedness shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Guaranty.

Section 13.          Payments; Application. All payments to be made hereunder by
Guarantor shall be made in lawful money of the United States of America at the
time of payment, shall be made in immediately available funds, and shall be made
without deduction (whether for taxes or otherwise) or offset. All payments made
by Guarantor hereunder shall be applied as follows: first, to all costs and
expenses (including attorneys’ fees and expenses and attorneys’ fees and
expenses incurred pursuant to proceedings arising under the Bankruptcy Code)
incurred by Lender in enforcing this Guaranty or in collecting the Guaranteed
Obligations; second, to all accrued and unpaid interest, premium, if any, and
fees owing to Lender; and third, to the balance of the Guaranteed Obligations.

9 

 

 

Section 14.          Attorneys’ Fees and Costs. Guarantor agrees to pay, on
demand, all attorneys’ fees (including attorneys’ fees incurred pursuant to
proceedings arising under the Bankruptcy Code) and all other costs and expenses
which may be incurred by Lender in the enforcement of this Guaranty (including
those brought relating to proceedings pursuant to 11 U.S.C.) or in any way
arising out of, or consequential to the protection, assertion, or enforcement of
the Guaranteed Obligations (or any security therefor), whether or not suit is
brought.

Section 15.          Notices. All notices or demands by Guarantor or Lender to
the other relating to this Guaranty shall be in writing and either personally
served or sent by registered or certified mail, postage prepaid, return receipt
requested, or by recognized courier service which provides return receipts, and
shall be deemed delivered on the date of actual delivery or refusal to accept
delivery as evidenced by the return receipt. Unless otherwise specified in a
notice sent or delivered in accordance with the provisions of this Section, such
writing shall be sent as follows:

If to Lender:                   Metropolitan Life Insurance Company
10 Park Avenue
Morristown, New Jersey 07962
Attention: Senior Vice President, Real Estate Investments

with a copy to:             Metropolitan Life Insurance Company
10 Park Avenue, 3rd Floor
PO Box 1902
Morristown, New Jersey 07962
Attention: Associate General Counsel, Real Estate Investments

with a copy to:             Hunton & Williams LLP
200 Park Avenue
New York, New York 10166
Attention: Peter J. Mignone, Esq.
Facsimile: (917) 254-4639

If to Guarantor:            Inland Real Estate Income Trust, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: President
Telephone: 630-218-8000
Facsimile: 630-368-2218

with a copy to:             The Inland Real Estate Group, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Attn: Robert Baum, Esq., General Counsel

Telephone: Facsimile: 630-368-2218

 

 

10 

 

 

Section 16.          Cumulative Remedies; Other Liability of Guarantor or
Borrower.

(a)             No remedy under this Guaranty or under any Loan Document is
intended to be exclusive of any other remedy, but each and every remedy shall be
cumulative and in addition to any and every other remedy given hereunder or
under any Loan Document, and those provided by law or in equity. No delay or
omission by Lender to exercise any right under this Guaranty shall impair any
such right nor be construed to be a waiver thereof. No failure on the part of
Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

(b)            If Guarantor becomes liable for any indebtedness owing by
Borrower to Lender by endorsement or otherwise, other than under this Guaranty,
such liability shall not be in any manner impaired or affected hereby, and the
rights of Lender hereunder shall be in addition to any and all other rights that
Lender may ever have against Guarantor.

Section 17.          Severability of Provisions. If any provision of this
Guaranty is for any reason held to be invalid, illegal or unenforceable in any
respect, that provision shall not affect the validity, legality or
enforceability of any other provision of this Guaranty.

Section 18.          Entire Agreement; Amendments. This Guaranty constitutes the
entire agreement between Guarantor and Lender pertaining to the subject matter
contained herein. This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by both Guarantor and Lender. Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. No
course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar right or
default or otherwise prejudice the rights and remedies hereunder.

Section 19.          Successors and Assigns. This Guaranty shall be binding upon
Guarantor’s successors, and permitted assigns and shall inure to the benefit of
the successors and assigns of Lender; provided, however, Guarantor shall not
assign this Guaranty or delegate any of its duties hereunder without Lender’s
prior written consent. Any assignment without the consent of Lender shall be
absolutely void. In the event of any assignment or other transfer of rights by
Lender, the rights and benefits herein conferred upon Lender shall automatically
extend to and be vested in such assignee or other transferee.

Section 20.          No Third-Party Beneficiary. This Guaranty is intended
solely for the benefit of Lender and its successors and assigns, and no third
party shall have any rights or interest in this Guaranty.

11 

 

 

Section 21.          Choice of Law and Venue. The validity of this Guaranty, its
construction, interpretation, and enforcement, and the rights of Guarantor and
Lender, shall be determined under, governed by, and construed in accordance with
the internal laws of the Commonwealth of Pennsylvania, without regard to
principles of conflicts of law. To the maximum extent permitted by law,
Guarantor hereby agrees that all actions or proceedings arising in connection
with this Guaranty may be tried and determined in the state and federal courts
located in the County of Allegheny, Commonwealth of Pennsylvania, or, at the
sole option of Lender, in any other court in which Lender shall initiate legal
or equitable proceedings and which has subject matter jurisdiction over the
matter in controversy. To the maximum extent permitted by law, Guarantor hereby
expressly waives any right it may have to assert the doctrine of forum non
conveniens or to object to venue to the extent any proceeding is brought in
accordance with this Section.

Section 22.          Waiver of Jury Trial. To the maximum extent permitted by
law, Guarantor hereby absolutely, knowingly, unconditionally, and expressly
waives any right to trial by jury of any action, cause of action, claim, demand,
or proceeding arising under or with respect to this Guaranty, or in any way
connected with, related to, or incidental to the dealings of Guarantor and
Lender with respect to this Guaranty, or the transactions related hereto, in
each case whether now existing or hereafter arising, and whether sounding in
contract, tort, or otherwise. To the maximum extent permitted by law, Guarantor
hereby agrees that any such action, cause of action, claim, demand, or
proceeding shall be decided by a court trial without a jury and that Lender may
file an original counterpart of this Section with any court or other tribunal as
written evidence of the consent of Guarantor to the waiver of its right to trial
by jury.

Section 23.          Understandings With Respect to Waivers and Consents.
Guarantor warrants and agrees that each of the waivers and consents set forth
are made after consultation with legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
a defense or right may diminish, destroy, or otherwise adversely affect rights
which Guarantor otherwise may have against the Borrower, or against any
collateral, and that, under the circumstances the waivers and consents herein
given are reasonable and not contrary to public policy or law. If any of the
waivers or consents are determined to be unenforceable under applicable law,
such waivers and consents shall be effective to the maximum extent permitted by
law.

Section 24.          Counterparts. This Guaranty may be executed in one or more
counterparts by some or all of the parties hereto, each of which counterparts
shall be an original and all of which together shall constitute a single
agreement of Guaranty. The failure of any party to execute this Guaranty, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

12 

 

 

Section 25.          Statute of Limitations. Any acknowledgment or new promise,
whether by payment of principal or interest or otherwise and whether by Borrower
or others (including Guarantor), with respect to any of the Debt or Guaranteed
Obligations shall, if the statute of limitations in favor of Guarantor against
Lender shall have commenced to run, toll the running of such statute of
limitations and, if the period of such statute of limitations shall have
expired, prevent the operation of such statute of limitations.

Section 26.          Material Inducement; No Conditions to Effectiveness.
Guarantor recognizes that Lender is relying upon this Guaranty and the
undertakings of Guarantor hereunder in making extensions of credit to Borrower
and further recognizes that the execution and delivery of this Guaranty is a
material inducement to Lender in making extensions of credit to Borrower.
Guarantor hereby acknowledges that there are no conditions to the full
effectiveness of this Guaranty.

[NO FURTHER TEXT ON THIS PAGE]

 

13 

 

IN WITNESS WHEREOF, THIS GUARANTY OF RECOURSE OBLIGATIONS has been duly executed
by the Guarantor as of the day and year first above written.

 

GUARANTOR:

 

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

        By: /s/ Mary J. Pechous    

Name: Mary J. Pechous

Title: Assistant Secretary

 

